Case: 14-40903      Document: 00513159110         Page: 1    Date Filed: 08/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                  FILED
                                                                              August 18, 2015
                                    No. 14-40903
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MANUEL URESTI-GARZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1497-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Manuel Uresti-Garza appealed the 41-month sentence imposed following
his guilty plea conviction for being found in the United States after previous
deportation. For the first time on appeal, he contends that the district court
plainly    erred   in   imposing     a   16-level    enhancement        under    U.S.S.G.
§ 2L1.2(b)(1)(A)(i) based on his 2011 Nebraska conviction for distribution of a




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40903      Document: 00513159110   Page: 2   Date Filed: 08/18/2015


                                 No. 14-40903

controlled substance because the statute of conviction, Nebraska Revised
Statute § 28-416(1)(a) (2010), does not require proof of commercial activity.
      This argument is foreclosed by our recent holdings in United States v.
Martinez-Lugo, 782 F.3d 198, 204-05 (5th Cir. 2015), petition for cert. filed
(June 19, 205) (No. 14-10355), and United States v. Rodriguez-Bernal, 783 F.3d
1002, 1003, 1008 (5th Cir. 2015). Accordingly, Uresti-Garza has shown no clear
or obvious error with regard to his sentence. See Puckett v. United States, 556
U.S. 129, 135 (2009).
      AFFIRMED.




                                       2